 

EXIBIT 10.9

 

 

 

 

 

 

 

 

 

 

ASSIGNMENT, TRANSFER AND NOVATION

 

by and among

 

PRIME REINSURANCE COMPANY, INC.,

 

PECAN RE INC.

 

and

 

PRIMERICA LIFE INSURANCE COMPANY

 

Dated as of March 31, 2016

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.

 

Definitions

 

2

 

ARTICLE II

 

ASSIGNMENT, TRANSFER AND NOVATION OF COINSURANCE AGREEMENT

 

Section 2.01.

 

Assignment and Transfer

 

3

Section 2.02.

 

Novation

 

3

Section 2.03.

 

Consent and Release

 

4

Section 2.04.

 

Continuing Effect of the Coinsurance Agreement

 

4

Section 2.05.

 

Confidential Information

 

4

 

ARTICLE III

 

ASSIGNMENT, TRANSFER AND NOVATION OF COINSURANCE TRUST AGREEMENT

 

Section 3.01.

 

Assignment and Transfer

 

4

Section 3.02.

 

Novation

 

5

Section 3.03.

 

Consent and Release

 

5

Section 3.04.

 

Continuing Effect of the Coinsurance Trust Agreement

 

5

Section 3.05.

 

Designation of Prime Re

 

5

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.01.

 

Entire Agreement

 

5

Section 4.02.

 

DAC Tax Election

 

6

Section 4.03.

 

Amendments

 

6

Section 4.04.

 

Severability

 

7

Section 4.05.

 

Governing Law

 

7

Section 4.06.

 

Notices

 

7

Section 4.07.

 

Consent to Jurisdiction

 

9

Section 4.08.

 

Assignment

 

9

Section 4.09.

 

Captions

 

9

Section 4.10.

 

No Waiver; Preservation of Remedies

 

9

Section 4.11.

 

Counterparts

 

9

Section 4.12.

 

Interpretation

 

9

Section 4.13.

 

Third Party Beneficiary

 

10

 

 

 

--------------------------------------------------------------------------------

 

ASSIGNMENT, TRANSFER AND NOVATION AGREEMENT

This ASSIGNMENT, TRANSFER AND NOVATION AGREEMENT, dated as of March 31, 2016
(this “Agreement”), is entered into by and among Prime Reinsurance Company,
Inc., a special purpose financial insurance company organized under Section
6048f of Title 8 of the Vermont Statutes Annotated (“Prime Re”), Pecan Re Inc.,
a special purpose financial insurance company organized under Section 6048f of
Title 8 of the Vermont Statutes Annotated (“Pecan Re”) and Primerica Life
Insurance Company, a stock life insurance company domiciled in the Commonwealth
of Massachusetts (together with its successors and permitted assigns, “PLIC”).

W I T N E S S E T H:

WHEREAS, Swiss Re Life & Health America Inc., a life insurance company domiciled
under the laws of Missouri (“SRLHA”) has formed and owns all of the issued and
outstanding capital stock of Pecan Re;

WHEREAS, Prime Re and SRLHA have entered into a Master Transaction Agreement,
dated as of January 25, 2016 (the “Master Transaction Agreement”);

WHEREAS, Prime Re and PLIC have entered into that certain 80% Coinsurance
Agreement, dated as of March 31, 2010 (the “Coinsurance Agreement”);

WHEREAS, Prime Re, PLIC and the Trustee have entered into that certain 80%
Coinsurance Trust Agreement, dated as of March 29, 2010 (the “Coinsurance Trust
Agreement”);

WHEREAS, subject to the terms and conditions set forth herein, Prime Re desires
to novate, assign, transfer and convey the Coinsurance Agreement and the
Coinsurance Trust Agreement to Pecan Re with the effect that Pecan Re shall
succeed to all rights, duties, risks, obligations and liabilities of Prime Re
under the Coinsurance Agreement and the Coinsurance Trust Agreement, and Pecan
Re desires to accept such novation, assignment, transfer and conveyance;

WHEREAS, PLIC desires to accept and consent to such novation, assignment,
transfer and conveyance of the Coinsurance Agreement and the Coinsurance Trust
Agreement;

WHEREAS, concurrently with the execution of this Agreement, Prime Re, Pecan Re,
PLIC and the Trustee are amending the Coinsurance Trust Agreement pursuant to
Amendment No. 2 to the Coinsurance Trust Agreement; and

WHEREAS, immediately following the execution of this Agreement, Pecan Re, PLIC
and the Trustee, as applicable, shall amend and restate in its entirety the
Coinsurance Agreement and the Coinsurance Trust Agreement.

NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for other good and valuable consideration,
the receipt and

 

--------------------------------------------------------------------------------

sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

Article I

DEFINITIONS

Section 1.01.Definitions.  As used in this Agreement, the following terms have
the meanings set forth below.  

“Affiliate” means, with respect to any Person, at the time in question, any
other Person controlling, controlled by or under direct or indirect common
control with such Person.  For this purpose, “control” means the power to direct
the management and policies of a Person through the ownership of securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.  

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Amended and Restated Coinsurance Agreement” means the Amended and Restated 80%
Coinsurance Agreement, dated as of the date hereof, by and between Pecan Re and
PLIC.

“Amended and Restated Coinsurance Trust Agreement” means the Amended and
Restated 80% Coinsurance Trust Agreement, dated as of the date hereof, by and
among Pecan Re, PLIC and the Trustee.

“Amendment No. 2 to the Coinsurance Trust Agreement” means Amendment No. 2 to
the 80% Coinsurance Trust Agreement, dated as of the date hereof, by and among
Prime Re, Pecan Re, PLIC and the Trustee.

“Ancillary Agreements” has the meaning set forth in the Master Transaction
Agreement.

“Code” has the meaning set forth in Section 4.02.

“Coinsurance Agreement” has the meaning set forth in the recitals.

“Coinsurance Trust Agreement” has the meaning set forth in the recitals.

“Collateralized Stop Loss Reinsurance Agreement” has the meaning set forth in
the Amended and Restated Coinsurance Agreement.  

“Confidential Information” has the meaning set forth in the Amended and Restated
Coinsurance Agreement.

“DAC Tax Election” has the meaning set forth in Section 4.02.

“Effective Time” means 12:00:01 a.m., New York City time, on January 1, 2016.

2

--------------------------------------------------------------------------------

“Governmental Authority” means any government, political subdivision, court,
board, commission, regulatory or administrative agency or other instrumentality
thereof, whether federal, state, provincial, local or foreign and including any
regulatory authority which may be partly or wholly autonomous.  

“Master Transaction Agreement” has the meaning set forth in the recitals.

“Pecan Re” has the meaning set forth in the preamble of this Agreement.

“Person” means any natural person, corporation, partnership, limited liability
company, trust, joint venture or other entity, including a Governmental
Authority.  

“PLIC” has the meaning set forth in the preamble of this Agreement.   

“Prime-Funded Reserves Trust Account” has the meaning set forth in the Amended
and Restated Coinsurance Trust Agreement.

“Prime Re” has the meaning set forth in the preamble of this Agreement.

“SRLHA” has the meaning set forth in the recitals.

“Transaction Cooperation Agreement” means the Transaction Cooperation Agreement,
dated as of January 25, 2016, between the PLIC, Prime Re, SRLHA and Pecan Re.

“Treasury Regulations” means the Treasury Regulations (including temporary
regulations) promulgated by the United States Treasury Department with respect
to the Code or other United States federal tax statutes.

“Trustee” means The Bank of New York Mellon, a banking corporation organized
under the laws of the State of New York.

Article II

Assignment, transfer and Novation of coinsurance agreement

Section 2.01.Assignment and Transfer.  Effective as of the Effective Time, Prime
Re hereby irrevocably novates, assigns, transfers and conveys to Pecan Re, and
Pecan Re hereby (a) accepts such novation, assignment, transfer and conveyance
of all of Prime Re’s rights, title and interest in and to the Coinsurance
Agreement and (b) assumes, and shall observe and perform, all of Prime Re’s
duties, risks, obligations and liabilities under the Coinsurance Agreement
(whether existing now or arising hereafter with respect to periods on, before or
after the Effective Time).

Section 2.02.Novation.  Prime Re, Pecan Re and PLIC acknowledge and agree that
the assignment and transfer of the Coinsurance Agreement from Prime Re to Pecan
Re hereunder constitutes a novation, effective as of the Effective Time, of the
Coinsurance Agreement, with the effect that Prime Re shall cease to be a party
thereunder and Pecan Re shall be substituted for Prime Re under the Coinsurance
Agreement in all respects as if Pecan Re were

3

--------------------------------------------------------------------------------

the original party thereunder.  For greater certainty, any claim with respect to
any reinsurance benefit or any other payment due from Prime Re under the
Coinsurance Agreement that is unpaid as of the Effective Time shall be due and
payable by Pecan Re, regardless of the date the claim was reported or the date
of occurrence of the event giving rise to the claim or other payment.

Section 2.03.Consent and Release.  PLIC hereby consents to the novation,
assignment, transfer, assumption and conveyance of the Coinsurance Agreement
contemplated herein and waives any rights that it may have under the Coinsurance
Agreement that arise or are triggered solely as a result of such novation,
assignment, transfer, assumption and conveyance.  Prime Re, Pecan Re and PLIC
acknowledge and agree that Prime Re is hereby irrevocably released from all
duties, risks, obligations and liabilities under the Coinsurance Agreement
(whether known or unknown and whether existing now or arising hereafter with
respect to periods on, before or after the Effective Time) and shall have no
further rights, duties, risks, obligations or liabilities thereunder, it being
understood that Pecan Re is assuming all such rights, duties, risks, obligations
and liabilities pursuant to this Agreement and is being substituted for Prime Re
under the Coinsurance Agreement.  From and after the Effective Time, PLIC shall
not look to Prime Re and instead shall look only to Pecan Re with respect to any
rights it may have under the Coinsurance Agreement.  Prime Re, Pecan Re and PLIC
acknowledge and agree that any failure on the part of Pecan Re to perform under
the Coinsurance Agreement shall not result in any liability to Prime Re.  PLIC
agrees that, from and after the Effective Time, it shall perform any and all of
its respective obligations and duties under the Coinsurance Agreement owing to
Prime Re for the benefit of Pecan Re and pay any amounts owing to Prime Re under
the Coinsurance Agreement to Pecan Re.

Section 2.04.Continuing Effect of the Coinsurance Agreement.  Notwithstanding
the novation, assignment, transfer, assumption and conveyance effected
hereunder, the Coinsurance Agreement shall remain in full force and effect and
nothing contained herein shall be interpreted in any way to supersede, modify,
replace, amend, change, rescind, waive or otherwise affect any provision of the
Coinsurance Agreement.

Section 2.05.Confidential Information. For so long as the Collateralized Stop
Loss Reinsurance Agreement remains in effect, PLIC irrevocably consents to Pecan
Re disclosing Confidential Information to Prime Re and Prime Re agrees to hold
such Confidential Information in strict confidence as if Prime Re were a party
to the Amended and Restated Coinsurance Agreement.

Article III

assignment, transfer and novation of coinsurance trust agreement

Section 3.01.Assignment and Transfer.  Effective as of the Effective Time, Prime
Re hereby irrevocably novates, assigns, transfers and conveys to Pecan Re, and
Pecan Re hereby (a) accepts such novation, assignment, transfer and conveyance
of all of Prime Re’s rights, title and interest in and to the Coinsurance Trust
Agreement and (b) assumes, and shall observe and perform, all of Prime Re’s
duties, risks, obligations and liabilities under the

4

--------------------------------------------------------------------------------

Coinsurance Trust Agreement (whether existing now or arising hereafter with
respect to periods on, before or after the Effective Time).

Section 3.02.Novation.  The parties hereto acknowledge and agree that the
assignment and transfer of the Coinsurance Trust Agreement from Prime Re to
Pecan Re hereunder constitutes a novation, effective as of the Effective Time,
of the Coinsurance Trust Agreement, with the effect that Prime Re shall cease to
be a party thereunder and Pecan Re shall be substituted for Prime Re under the
Coinsurance Trust Agreement in all respects as if Pecan Re were the original
party thereunder.

Section 3.03.Consent and Release.  PLIC hereby consents to the novation,
assignment, transfer, assumption and conveyance of the Coinsurance Trust
Agreement contemplated herein and waives any rights that it may have under the
Coinsurance Trust Agreement that arise or are triggered solely as a result of
such novation, assignment, transfer, assumption and conveyance.  Prime Re, Pecan
Re and PLIC acknowledge and agree that Prime Re is hereby irrevocably released
from all duties, risks, obligations and liabilities under the Coinsurance Trust
Agreement (whether known or unknown and whether existing now or arising
hereafter with respect to periods on, before or after the Effective Time) and
shall have no further rights, duties, risks, obligations or liabilities
thereunder, it being understood that Pecan Re is assuming all such rights,
duties, risks, obligations and liabilities pursuant to this Agreement and is
being substituted for Prime Re under the Coinsurance Trust Agreement.  From and
after the Effective Time, PLIC shall not look to Prime Re and instead shall look
only to Pecan Re with respect to any rights it may have under the Coinsurance
Trust Agreement.  Prime Re, Pecan Re and PLIC acknowledge and agree that any
failure on the part of Pecan Re to perform under the Coinsurance Trust Agreement
shall not result in any liability to Prime Re.  PLIC agrees that, from and after
the Effective Time, it shall perform any and all of its respective obligations
and duties under the Coinsurance Trust Agreement owing to Prime Re for the
benefit of Pecan Re and pay any amounts owing to Prime Re under the Coinsurance
Trust Agreement to Pecan Re.

Section 3.04.Continuing Effect of the Coinsurance Trust
Agreement.  Notwithstanding the novation, assignment, transfer, assumption and
conveyance effected hereunder, the Coinsurance Trust Agreement shall remain in
full force and effect and nothing contained herein shall be interpreted in any
way to supersede, modify, replace, amend, change, rescind, waive or otherwise
affect any provision of the Coinsurance Trust Agreement.

Section 3.05.Designation of Prime Re.  Pecan Re hereby designates Prime Re as
its designee (a) under Section 2(f) of the Amended and Restated Coinsurance
Trust Agreement and (b) with respect to the Prime-Funded Reserves Trust Account,
under Section 4 of the Amended and Restated Coinsurance Trust Agreement, in each
case, for so long as the Collateralized Stop Loss Reinsurance Agreement remains
in effect.

Article IV

MISCELLANEOUS

Section 4.01.Entire Agreement.  This Agreement, the Master Transaction
Agreement, the Transaction Cooperation Agreement and the other Ancillary
Agreements, and

5

--------------------------------------------------------------------------------

any other documents delivered pursuant hereto or thereto (including exhibits and
schedules thereto), constitute the entire agreement among the parties hereto (to
the extent parties thereto) and their respective Affiliates with respect to the
subject matter hereof and supersede all prior negotiations, discussions,
writings, agreements and understandings, oral and written, between the parties
with respect to the subject matter hereof and thereof.  For the avoidance of
doubt, the execution and delivery of this Agreement, in and of itself, shall not
amend or modify the Master Transaction Agreement, the Transaction Cooperation
Agreement and the other Ancillary Agreements, and any other documents delivered
pursuant hereto or thereto (including exhibits and schedules thereto) or any
related valid and binding written agreement among the parties or any of their
Affiliates or any of the parties’ respective rights or remedies thereunder, each
which agreement remains in full force and effect on the date hereof.

Section 4.02.DAC Tax Election.

(a)Prime Re and Pecan Re agree to the election pursuant to Treasury Regulations
section 1.848-2(g)(8) (such election being referred to as the “DAC Tax
Election”), whereby:

(i)the party with the net positive consideration for this Agreement for each
taxable year will capitalize specified policy acquisition expenses with respect
to this Agreement without regard to the general deductions limitation of section
848(c)(1) of the Internal Revenue Code of 1986, as amended (the “Code”);

(ii)the parties agree to exchange information pertaining to the amount of net
consideration under this Agreement each year to ensure consistency.  If
requested, Prime Re will provide supporting information reasonably requested by
Pecan Re.  The parties also mutually agree to exchange information otherwise
required by the U.S. Internal Revenue Service. (The term “net consideration”
will refer to the net consideration as defined in Treasury Regulations section
1.848-2(f)); and

(iii)this DAC Tax Election will be effective for the first taxable year in which
this Agreement is effective and for all years for which this Agreement remains
in effect.

(b)Prime Re and Pecan Re will each attach a schedule to their respective federal
income tax returns filed for the first taxable year for which this DAC Tax
Election is effective.  Such schedule shall identify the Agreement as a
reinsurance agreement for which the DAC Tax Election under Treasury Regulations
section 1.848-2(g)(8) has been made.

(c)Each of Prime Re and Pecan Re represents and warrants that it is subject to
U.S. taxation under the provisions of subchapter L of Chapter 1 of the Code.

Section 4.03.Amendments.

(a)Any provision of this Agreement may be amended if, but only if, such
amendment is in writing and is signed by each party to this Agreement.  Any
change or modification to this Agreement shall be null and void unless made by
an amendment hereto signed by each party to this Agreement.

6

--------------------------------------------------------------------------------

(b)No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 4.04.Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the parties under this Agreement will not be materially
and adversely affected thereby, such provision shall be fully severable, and
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.

Section 4.05.Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the principles of conflicts of law thereof.

Section 4.06.Notices.  Any notice and other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
certified, registered or express mail, postage prepaid.  Any such notice shall
be deemed given when so delivered personally or, if mailed, on the date shown on
the receipt therefore, as follows:

if to Prime Re:

Prime Reinsurance Company, Inc.
c/o Marsh Management Services Inc.
100 Bank Street, Suite 600,
Burlington Vermont 05402

with a copy to (which shall not constitute notice):

Citigroup Inc.
Corporate Law Department
388 Greenwich Street
New York, NY 10013
Attention:General Counsel, M&A Legal
Facsimile:(212) 816-8709

and a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attention:Robert J. Sullivan
Jon A. Hlafter
Facsimile:(212) 735-2000

7

--------------------------------------------------------------------------------

if to Pecan Re:

Pecan Re Inc.

c/o Marsh Management Services, Inc.

P.O. Box 530

100 Bank Street, Suite 610

Burlington, VT 05402-0530

Attention:Kimberly Whitcomb

with a copy to (which shall not constitute notice):

 

Swiss Re Life & Health America Inc.

175 King Street

Armonk, New York 10504

Attention:John Regan

 

and a copy to (which shall not constitute notice):

 

Swiss Re Life & Health America Inc.

175 King Street

Armonk, New York 10504

Attention:Reka Koerner

and a copy to (which shall not constitute notice):

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:Alexander R. Cochran

if to PLIC:

Primerica Life Insurance Company
1 Primerica Parkway
Duluth, Georgia 30099
Attention:General Counsel

with a copy to (which shall not constitute notice):

DLA Piper LLP (US)
1251 Avenue of the Americas, 27th Floor
New York, NY 10020
Attention:David D. Luce

 

Any party may change the names or addresses where notice is to be given by
providing notice to the other parties of such change in accordance with this
Section 4.06.

8

--------------------------------------------------------------------------------

Section 4.07.Consent to Jurisdiction.  The parties agrees that in the event of
the failure of any party to perform its obligations under the terms of this
Agreement, the party so failing to perform, at the request of another party,
shall submit to the jurisdiction of any court of competent jurisdiction in any
state of the United States and shall comply with all requirements necessary to
give such court jurisdiction, and shall abide by the final decision of such
court or of any appellate court in the event of an appeal.

Section 4.08.Assignment.  This Agreement will inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties.  No
party may assign any of its duties or obligations hereunder without the prior
written consent of the other parties.  Any such assignment without such consent
shall be null and void ab initio.

Section 4.09.Captions.  The captions contained in this Agreement are for
reference only and are not part of the Agreement.

Section 4.10.No Waiver; Preservation of Remedies.  No consent or waiver, express
or implied, by any party to or of any breach or default by any other party in
the performance by such other party of its obligations hereunder shall be deemed
or construed to be a consent or waiver to or of any other breach or default in
the performance of obligations hereunder by such other party hereunder.  Failure
on the part of any party to complain of any act or failure to act of any other
party or to declare any other party in default, irrespective of how long such
failure continues, shall not constitute a waiver by such first party of any of
its rights hereunder.

Section 4.11.Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties may execute this Agreement by signing such
counterpart.  This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto.

Section 4.12.Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section to this Agreement unless otherwise
indicated.  The Section headings contained in this Agreement are solely for the
purpose of reference, are not part of the agreement of the parties and shall not
affect in any way the meaning or interpretation of this Agreement.  Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”  The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term.  Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor
statutes.  References to a Person are also to its permitted successors and
assigns.

9

--------------------------------------------------------------------------------

Section 4.13.Third Party Beneficiary.  Nothing in this Agreement is intended to
give any Person, other than the parties to this Agreement, their successors and
permitted assigns, any legal or equitable right remedy or claim under or in
respect of this Agreement.

[Signature pages follow]

 

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

PRIME REINSURANCE COMPANY, INC.

By:

/s/ Reza Shah

Name:

Reza Shah

Title:

Chief Executive Officer

 

PECAN RE INC.

By:

/s/ Brian Lo

Name:

Brian Lo

Title:

President

 

By:

/s/ John Gribb

Name:

John Gribb

Title:

Senior Vice President and Chief Financial Officer

 

PRIMERICA LIFE INSURANCE COMPANY

By:

/s/ Dan Settle

Name:

Dan Settle

Title:

Executive Vice President

 

 

[Signature Page to Assignment, Transfer and Novation Agreement]